El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Dos son los errores alegados por el apelante. El primero eonsiste en que la prueba es insuficiente. Se presentó prueba consistente en la declaración de un policía que declaró que él vio al acusado vender un billete de lotería a Pedro Rendon y éste también declaró y dijo que el acusado le tabía vendido el billete. El apelante ataca estas declaraciones fundado en su inverosimilitud pero el tribunal les dió crédito y no se nos ta demostrado que taya existido parcialidad ni pasión alguna.
El segundo error consiste en la admisión de la declara-ción de'los testigos para demostrar que se encontraron dos billetes más de lotería en la casa. La declaración de un tes-tigo tiende a demostrar que el acusado extendió su brazo *276por detrás de un biombo para sacar un billete y que después en el mismo sitio se encontraron dos billetes más de la misma lotería y del mismo sorteo. Atendidas las circunstancias, esto constituía una prueba de corroboración.
Además, dada la prueba directa, robusta de los testigos del Fiscal, el acusado no sufrió perjuicio por la admisión de la prueba impugnada.
La sentencia debe ser confirmada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.